DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 01/21/2022.  The applicant(s) amended claims 1, 3, and 5.

Response to Arguments
Applicant's arguments with respect to claims *** have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10593328 B1) in view of Kim et al. (US 20200051554 A1).

Regarding claims 1 and 5, Wang teaches:
“receiving, by a cloud server, a user voice, wherein the user voice comprises a part of a wake-up voice of a wake-up word (‘Alexa’) and other parts except the wake-up voice” (col. 10, lines 31-43; ‘For example, the server(s) 120a may detect that the wakeword is represented in the first audio data and determine the voice command represented in the first audio data.’; col. 46, lines 40-45; ‘The device 110 and/or the server(s) 120a may include a wakeword detection component 220, an automatic speech recognition (ASR) 250, a natural language understanding (NLU) 260, a command processor 290 and/or a text-to-speech (TTS) component 314 as described above with regard to FIGS. 2-3.’);
“determining, by the cloud server, the part of the wake-up voice of the wake-up word in the received user voice, according to an acoustic feature of the received user voice” (col. 10, lines 31-43; ‘For example, the server(s) 120a may detect that the wakeword is represented in the first audio data and determine the voice command 
While Wang does teach an indicator to ignore incoming wakeword (col. 38, lines 20-53), Wang does not explicitly teach:
“labeling the determined part of the wake-up voice of the wake-up word with a silence identifier” and
“ignoring, by the cloud server, the part of the wake-up voice based on the silence identifier to omit recognition of the part of the wake-up voice, and recognizing only the other parts except the wake-up voice among the user voice during voice recognition.”  
In a similar field of endeavor, Kim teaches:
“labeling the determined part of the wake-up voice of the wake-up word with a silence identifier” (par. 0148; ‘Although not shown, according to various embodiments, the second processor 520 may include various processing modules (not shown) related to providing of the voice recognition service provided by the electronic device 400 while omitting the wake-up word capable of recognizing a start of the voice recognition service.’ Omitting the wake-up word reads on labeling with a silence identifier) and
“ignoring, by the cloud server, the part of the wake-up voice based on the silence identifier to omit recognition of the part of the wake-up voice, and recognizing only the other parts except the wake-up voice among the user voice during voice recognition” (par. 0148; ‘Although not shown, according to various embodiments, the second processor 520 may include various processing modules (not shown) related to providing 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the speech processing done by Wang’s server/device by incorporating Kim’s method of omitting wake-up words during recognition, thus providing a solution to the inconvenience of having to repeat wake-up words for voice recognition tasks. (Kim: par. 0007)

Regarding claim 2 (dep. on claim 1) and claim 6 (dep. on claim 5), the combination of Wang in view of Kim further teaches:
“wherein determining, by the cloud server, the part of the wake-up voice of the wake-up word in the received user voice, according to an acoustic feature of the received user voice, comprises: analyzing, by the cloud server, the received user voice, to determine a part of the received user voice matched with a voice of a pre-stored wake-up word to be the wake-up voice” (Wang: col. 11, lines 46-56; ‘For example, the device 110 may convert input audio 11 into audio data, and process the audio data with the wakeword detection component 220 to determine whether speech is detected, and if so, if the audio data comprising speech matches an audio signature and/or model corresponding to a particular keyword.’).

claim 3 (dep. on claim 1) and claim 7 (dep. on claim 5), the combination of Wang in view of Kim further teaches:
“recognizing, by the cloud server, the received user voice by a decoding algorithm” (Wang: col. 12, lines 24-50; ‘One approach for wakeword detection applies general large vocabulary continuous speech recognition (LVCSR) systems to decode the audio signals, with wakeword searching conducted in the resulting lattices or confusion networks.’).

Regarding claim 4 (dep. on claim 3) and claim 8 (dep. on claim 7), the combination of Wang in view of Kim further teaches:
“recognizing parts of the received user voice other than the wake-up voice by the decoding algorithm” (Wang: col. 6, lines 7-28; ‘If the second user says "Alexa, grant remote control," the second device 110b may capture first audio data corresponding to the utterance, detect that the wakeword (e.g., "Alexa") is represented in the first audio data, and send the first audio data to the server(s) 120a for speech processing.’).

Regarding claim 9, the combination of Wang in view of Kim further teaches:
“A server, comprising: one or more processors; and a storage device, configured to store one or more programs; wherein, when the one or more programs are executed by the one or more processors, the one or more processors implements the method of claim 1” (Wang: col. 2, lines 50-67; ‘The server(s) 120 may include one or more server(s) 120a that are configured to process voice commands and/or one or more server(s) 120b that are configured to enable and/or facilitate communication sessions.’).

Regarding claim 10, the combination of Wang in view of Kim further teaches:
“A non-transitory computer readable storage medium having a computer program stored thereon that, when executed by a processor, implements the method of claim 1” (Wang: col. 49, lines 13-22; ‘Embodiments of the disclosed system may be implemented as a computer method or as an article of manufacture such as a memory device or non-transitory computer readable storage medium.’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658